Title: From Thomas Jefferson to James Lindsay, 25 April 1804
From: Jefferson, Thomas
To: Lindsay, James


          
            Sir
            Monticello Apr. 25. 04.
          
          I must apologise for an error of mine in weighing some money delivered me by mr Lilly as recieved from you; and which I made to weigh less than you had done. you were right and I was wrong. I inattentively weighed it as Spanish gold, and it was not, till going to weigh some of it out again to another person, I adverted to it’s being all in Portuguese half joes & Moedas: and calculating anew, found it made up exactly the difference between my former count and yours, and that the sum recieved was precisely £48. as you had noted it. I pray you to accept my apology and assurances of esteem.
          
            Th: Jefferson
          
        